Citation Nr: 1218929	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  06-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for low back disability. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for headaches. 

3.  Entitlement to service connection for residuals of a coccyx fracture, including as secondary to posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for residuals of a torn right upper arm muscle. 

5.  Entitlement to service connection for peripheral vascular disease of the right upper extremity, including as secondary to diabetes mellitus. 

6.  Entitlement to service connection for arthritis of the bilateral legs and arms with joint pain, including as secondary to diabetes mellitus. 

7.  Entitlement to service connection for skin problems, including as secondary to diabetes mellitus. 

8.  Entitlement to service connection for a soft tissue condition of the bilateral feet and arms. 

9.  Entitlement to an earlier effective date for the award of service connection for coronary artery disease (CAD) with congestive heart failure (CHF) associated with herbicide exposure.  

10.  Entitlement to an earlier effective date for the award of service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to February 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Waco, Texas RO, a June 2011 rating decision of the St. Paul, Minnesota RO, and a January 2012 rating decision of the Houston, Texas RO.  The claims files are now under the jurisdiction of the Houston RO.  On his March 2006 Form 9 substantive appeal, the Veteran requested a Travel Board hearing before the Board at the RO; however, he withdrew his request for a Board hearing in a September 2011 statement. 

The issue of entitlement to an earlier effective date for the award of service connection for diabetes mellitus is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  In October 2011, prior to the promulgation of a decision in the matters, the Board received notification from the Veteran that he was withdrawing his appeals regarding whether new and material evidence has been submitted to reopen a claim of service connection for headaches, as well as service connection for arthritis of the bilateral legs and arms with joint pain, skin problems, and a soft tissue condition of the bilateral feet and arms; there are no questions of fact or law in these matters remaining for the Board to consider.

2.  An unappealed October 2001 rating decision declined to reopen the Veteran's claim of service connection for a low back disability, based on findings that no new and material evidence had been received; the claim had previously been denied based essentially on findings that the Veteran did not have a back disorder in service and that the initial 1997 diagnosis of degenerative disc disease of the lumbar spine was too remote to be related to active duty service from 1968 to 1970.

3.  Evidence received since the October 2001 rating decision does not tend to show that any low back disability is related to the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for low back disability; and does not raise a reasonable possibility of substantiating such claim.

4.  A coccyx fracture was not incurred in service, and the preponderance of the evidence is against a finding that the Veteran's current residuals of a coccyx fracture is related to his service or was caused or aggravated by his service-connected disabilities. 

5.  The preponderance of the evidence is against a finding that the Veteran has a torn right upper arm muscle or the residuals thereof.

6.  The preponderance of the evidence is against a finding that the Veteran has peripheral vascular disease of the right upper extremity.

7.  The first communication from the Veteran seeking to establish service connection for a heart disability was received on April 26, 2007.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran are met with respect to the claims of whether new and material evidence has been submitted to reopen a claim of service connection for headaches, as well as service connection for arthritis of the bilateral legs and arms with joint pain, skin problems, and a soft tissue condition of the bilateral feet and arms; the Board has no further jurisdiction in the matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  New and material evidence has not been received, and the claim of service connection for low back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Service connection for residuals of a coccyx fracture, to include as secondary to service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

4.  Service connection for a torn right upper arm muscle is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.  Service connection for peripheral vascular disease of the right upper extremity is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

6.  An earlier effective date for the award of service connection for CAD with CHF is denied.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of claims

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In March 2006, the Veteran filed a substantive appeal perfecting his appeal seeking reopening of a claim for service connection for headaches and seeking service connection for arthritis of the bilateral legs and arms with joint pain, skin problems, and a soft tissue condition of the bilateral feet and arms.  In an October 2011 statement, he stated that he wished to withdraw his appeal seeking reopening of a claim for service connection for headaches and seeking service connection for arthritis of the bilateral legs and arms with joint pain, skin problems, and a soft tissue condition of the bilateral feet and arms.  As the Veteran has withdrawn his appeal in these matters, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in these matters, and the appeal in the matters must be dismissed.

II. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  A February 2005 letter provided adequate Kent notice with respect to the low back claim.

Regarding the claim for an earlier effective date, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  February 2005 and March 2005 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  November 2010 VA treatment records show that the Veteran was seeking benefits from the Social Security Administration (SSA) based upon his service-connected diabetes mellitus and congestive heart failure.  The Veteran has not indicated that his SSA records would be relevant to the current claims, and the Board notes that the issue of diabetes mellitus is not on appeal.  Further, only the effective date aspect of service connection for congestive heart failure in on appeal, and as the current effective date is in 2007, SSA records dated thereafter (i.e. in connection with a claim for benefits filed in 2010) would have no impact on that claim.

In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the Federal Circuit found that if it was clear that the SSA records were not relevant or potentially relevant under 38 U.S.C.A. § 5103A(c)(1), VA was not obligated to obtain the supporting documents for the SSA disability benefits grant.  The Federal Circuit stated that VA's duty to assist "is not boundless in its scope" and "not all medical records or all SSA disability records must be sought--only those that are relevant to the veteran's claim."  Id. at 1320-21.  "Relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  As such, the Board finds that the SSA records would not be relevant to the Veteran's current claims.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA examinations would not offer any basis for granting these claims.  There is no credible evidence whatsoever connecting the Veteran's residuals of a fractured coccyx to service or any service-connected disability other than the Veteran's statements, which are self-contradictory.  There is also no credible evidence that either a torn right upper arm muscle or peripheral vascular disease of the right upper extremity has been diagnosed at any time.  

The Board notes that adjudication of a claim for an earlier effective date in this case is based upon evidence already in the claims file; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the Veteran's claim.  For example, any additional medical examination would only document the current severity of the Veteran's service-connected coronary artery disease, and not whether he satisfied the criteria for an effective date earlier than April 26, 2007.  

Regarding the claim to reopen with respect to low back disability, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.

III. Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence supports the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Claim to reopen for low back disability

Generally, when the RO or the Board denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7104, 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The Board notes that pursuant to Robinson v. Nicholson, 21 Vet. App. 545 (2008), it is required to consider all issues raised either by the claimant or the evidence of record.  However, under Velez v. Shinseki, 23 Vet. App. 199 (2009), in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries.  Although the Veteran has put forth a new theory of entitlement for a back disability, on a secondary basis (addressed in the discussion below), there is no distinctly diagnosed disease or injury upon which the claim may be addressed as new.  Therefore, it must be addressed as a previously denied service connection claim for which new and material evidence is required to reopen.

Historically, an unappealed January 1987 rating decision denied service connection for a back condition on a direct basis, based essentially on findings that the service records were negative for any back injury and no back pathology was shown by the evidence of record.  

On August 1997 private treatment, the Veteran reported that he slipped and fell at the store, hitting his right lumbar area on the ground.  The diagnosis was contusion to low back area.  X-rays of the lumbosacral spine showed no evidence of a fracture or subluxation; changes of degenerative disc disease were present at multiple levels.  The assessment on follow-up treatment five days later was low back pain.

A March 2001 rating decision again denied service connection for a back condition on a direct basis based on findings that the Veteran's STRs are negative for treatment or diagnosis of a back condition and the 1997 diagnosis of degenerative disc disease of the lumbar spine was far too remote to be related to his active duty service from 1968 to 1970.

In an August 2001 statement, the Veteran alleged that he hurt his back in Vietnam in 1969 while on a search and destroy mission; he contended that he fell off an embankment at Pipe Stone Canyon due to a grenade explosion thrown by a Viet Cong soldier and he was Med-Evaced to Da Nang Field Hospital for treatment.  

In a September 2001 statement, he alleged that he injured his back due to an enemy grenade explosion which went "through the air and struck my back on a tree limb as I was falling into the side of a mountain"; he stated that this occurred during Operation Pipe Stone as a result of enemy fire and he was treated in the field by his unit's corpsman with pain pills for four days, and his back had hurt since that time when changes occurred in the weather.

Based on the evidence outlined above, the October 2001 rating decision found that no new and material evidence had been submitted to reopen a claim of service connection for a back condition. 

The evidence of record at the time of the October 2001 rating decision included the Veteran's STRs, treatment records, and lay statements.  The STRs are silent for any complaints, findings, treatment, or diagnosis regarding a back disability.  The records reflect that the Veteran was examined in January 1970 and found physically qualified for transfer to the Reserves, yet no report of the full examination is available.

Evidence received since the October 2001 rating decision consists essentially of VA and private treatment records that show the Veteran has received occasional treatment for various back complaints, predominantly claimed due to an injury that occurred in 2004, approximately 34 years after service.  

On November 2001 physical examination upon incarceration, the diagnoses included chronic low back pain secondary to injury.  

On August 2002 examination, the diagnoses included low back pain.  The examining physician's assistant recommended no lifting greater than 15 pounds, no ladders, no prolonged standing, and use of either the lower bunk or middle bunk.

In an April 2004 treatment record the Veteran reported some soreness at the coccyx area following a fall.  On physical examination, there was no swelling or bruising seen to the lumbosacral spine area; tenderness was noted locally at the coccyx but there were no significant clinical findings.  The assessment was status post fall and contusion to the back.  The treatment plan included permanent placement on a bottom bunk.

On early May 2004 treatment, the Veteran complained of pain to his coccyx region from the recent fall.  Notably, on general examination, he denied any nightmares, anxiety, or irritability.  His medications included Glyburide, Lopid, and Metformin, and Zocor, Paxil, and Trazodone.

On May 2004 X-rays of the lumbosacral spine and coccyx, the results showed spurs and narrowing of the L5-S1 disc space.  On further May 2004 treatment, the Veteran reported an exacerbation of low back pain after working in the laundry, bending and folding towels.  A history of degenerative joint disease of the lumbosacral spine was noted at the L5-S1 level.  The assessment was acute exacerbation of low back pain status post fracture of the distal coccyx.

On June 2004 treatment, the Veteran reported low back pain secondary to his fall; he reported that he was more upset about the lack of immediate medical attention at the time of his fall.  On September 2004 treatment, the Veteran complained of pain to the coccyx and severe spasms to his neck.

In a November 2004 claim statement, the Veteran sought secondary service connection for low back disability, contending that his PTSD medication made him dizzy and he fell 5 feet from an upper bunk to the concrete floor while incarcerated.  He claimed that he had medical restrictions to be given a bottom bunk only.

On November 2004 treatment, the Veteran reported that he was doing well except for occasional arthritis pain in the lower back (emphasis added).

In a February 2005 statement, the Veteran contended that he was placed on the wrong medication for treatment of PTSD, resulting in an increase of nightmares and dizziness, which caused him to fall from his upper bunk and be injured.

On his January 2006 Notice of Disagreement, the Veteran contended that he suffered nightmares due to PTSD and was therefore to be restricted to sleep in a bottom bunk.  He alleged that prison officials disobeyed the medical restriction and gave him a direct order to sleep on an upper bunk.  He alleged that nightmares and unadjusted PTSD medications had caused his fall.  On his March 2006 substantive appeal, he stated that he had suffered a nightmare and was "coming out to the waking stage", disoriented and unable to grab the ladder, which caused him to fall down approximately 6 feet to land on his back.

On July 2006 VA treatment, the Veteran complained of chronic low back pain; a musculoskeletal examination was within normal limits.  The assessments included osteoarthritis.

On September 2009 VA treatment, the Veteran complained of lower back pain for one week, which was worse at night.  The onset of the pain was noted as "this week".

In an October 2011 statement, the Veteran contended that he was diagnosed with "upper peripheral neuropathy in [the] right back", in approximately 1995.
On November 2011 chest X-ray, the results showed minimal degenerative spondylosis of the mid/lower thoracic spine.

Additional treatment records through January 2012 are otherwise silent for complaints, findings, treatment, or diagnoses regarding the low back.

Because service connection for a back disability was denied in October 2001 based on findings that the service records are negative for treatment or diagnosis of a back condition and the initial 1997 diagnosis of degenerative disc disease of the lumbar spine was too remote to be related to active duty service from 1968 to 1970, for evidence to be new and material in this matter, it would have to tend to show that the Veteran now has a low back disability that is related to service or a service-connected disability.

While the treatment records and examination reports added to the record since the October 2001 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They do not show or suggest that any current chronic low back disability was incurred in or caused by service or a service-connected disability; records showing that the Veteran has received diagnoses of, and treatment for, various low back disabilities do not tend to show that any chronic low back disability may be related to service or a service-connected disability.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.   

The Veteran's own assertions are not competent evidence to establish that a chronic low back disability is or may be related to service or a service-connected disability.  While he may be capable of observing he has or has had low back symptoms, whether such symptoms constitute or reflect a specific diagnosis related to service or a service-connected disability (or whether a fall or dizziness is due to medications taken for a certain disability) is a complex medical question requiring medical expertise.  Such a question is incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d, 1372, 1377 (Fed. Cir, 2007).  The Veteran is not shown to have had any medical training, and does not cite to supporting medical opinion or treatise evidence.  

In summary, no additional competent evidence received since the October 2001 rating decision is new evidence that tends to prove that a chronic low back disability is related to the Veteran's service or a service-connected disability.  Therefore, the additional evidence received since October 2001 does not address the unestablished fact necessary to substantiate the claim of service connection for a low back disability; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim may not be reopened.

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and from October 10, 2006).

Residuals of a coccyx fracture, as secondary to PTSD

The Veteran's theory of entitlement to the benefit sought in this appeal is primarily one of secondary service connection.  He contends that his PTSD medication made him dizzy and caused him to fall 5 feet from an upper bunk to the concrete floor while he was incarcerated in 2004.  He alternately contends that he was placed on the wrong medication for treatment of PTSD, resulting in an increase of nightmares and dizziness, which caused him to fall from his upper bunk and be injured.  Service connection has been established for CAD with CHF, PTSD, diabetes mellitus with peripheral vascular disease (of the right lower extremity) and erectile dysfunction, and peripheral neuropathies of the bilateral lower extremities.  The Board will also address a direct (i.e., to service) causation theory of entitlement to service connection, in addition to the secondary theory of entitlement.

The STRs are silent for any complaints, findings, treatment, or diagnosis regarding a fractured coccyx.  The records reflect that the Veteran was examined in January 1970 and found physically qualified for transfer to the Reserves, yet no report of the full examination is available.

On October 1993 private treatment, the Veteran complained of dizziness due to his diabetes medication; his prescription was reduced and then changed, with no further complaints.

On August 1997 X-rays of the lumbosacral spine following a slip and fall, there was no evidence of a fracture or subluxation; changes of degenerative disc disease were present at multiple levels.

On an April 2004 injury report, the Veteran reported that he was climbing down from the top bunk when he had a momentary black out and "hit against the ladder".  He reported pain to the lower back.  He reported that he had a history of back problems and he was still recovering from an assault by another inmate the previous month.  

On April 2004 treatment, the Veteran reported some soreness at the coccyx area.  On physical examination, there was no swelling or bruising seen to the lumbosacral spine area; tenderness was noted locally at the coccyx but there were no significant clinical findings.  The assessment was status post fall and contusion to the back.  The treatment plan included permanent placement on a bottom bunk.  

On early May 2004 treatment, the Veteran complained of pain to his coccyx region from the recent fall.  His medications included Glyburide, Lopid, and Metformin, and Zocor, Paxil, and Trazodone.  Notably, on general examination, he denied any nightmares, anxiety, or irritability.  

On May 2004 X-rays of the lumbosacral spine and coccyx, the results showed spurs, narrowing of the L5-S1 disc space, and a distal coccygeal segment was fractured.

On further May 2004 treatment, the Veteran reported an exacerbation of low back pain after working in the laundry, bending and folding towels.  A history of degenerative joint disease of the lumbosacral spine was noted at the L5-S1 level.  The assessment was acute exacerbation of low back pain status post fracture of the distal coccyx.

On June 2004 treatment, the Veteran reported low back pain and right shoulder pain secondary to his fall.  He reported that he was more upset about the lack of immediate medical attention at the time of his fall than his reported injuries.

On September 2004 treatment, the Veteran complained of pain to the coccyx.  He reported severe spasms to his neck.  X-ray results showed a healed coccygeal fracture, though he continued to report soreness at the coccyx region.

On November 2004 treatment, the Veteran reported that he was doing well except for occasional arthritis pain in the lower back (emphasis added).

On his January 2006 Notice of Disagreement, the Veteran contended that he suffered nightmares due to PTSD and was therefore to be restricted to sleep in a bottom bunk.  He alleged that prison officials disobeyed the medical restriction and gave him a direct order to sleep on an upper bunk.  He alleged that nightmares and unadjusted PTSD medications had caused his fall.  On his March 2006 substantive appeal, he stated that he had suffered a nightmare and was "coming out to the waking stage", disoriented and unable to grab the ladder, which caused him to fall down approximately 6 feet to land on his back.

On July 2006 VA treatment, the Veteran complained of chronic low back pain; a musculoskeletal examination was within normal limits.  The assessments included osteoarthritis.

In an October 2011 statement, the Veteran contended that he was suffering with severe nightmares due to PTSD, and his PTSD medication caused dizziness; he contended that he was "unable to grab the bar of the [ladder] properly" and he fell six feet to the concrete.  He contended that he was waking up from a severe nightmare and, if not for the PTSD medication, he would not have fallen and fractured his coccyx.

Additional treatment records through January 2012 are otherwise silent for complaints, findings, treatment, or diagnoses regarding the residuals of a fractured coccyx.

It is not shown or alleged that a fractured coccyx was incurred in service and any residuals persisted.  The STRs are silent for any complaints regarding the coccyx, and there is no evidence of postservice continuity of complaints related to a coccyx fracture; by the Veteran's own accounts, such complaints began in 2004.  Post service evaluation/treatment records provide no indication that any coccyx fracture or residuals thereof may somehow be directly related to the Veteran's service.  Accordingly, service connection for a coccyx fracture on the basis that it was incurred or aggravated in service is not warranted.  Inasmuch as any reports of longer-existing coccyx complaints or symptoms are inconsistent with, and contradicted by, the Veteran's accounts on examination regarding the onset of such problems, such reports are deemed obviously self-serving, and the Board finds them not credible.  

The preponderance of the evidence is also against the Veteran's alleged secondary service connection theory of entitlement to the benefit sought.  There is absolutely no competent (medical opinion/treatise) evidence in support of the Veteran's claim that his PTSD, its symptoms, or any medications prescribed to treat it, caused him to fall and fracture his coccyx.  

Regarding the Veteran's own opinion that he fractured his coccyx due to his service-connected PTSD, he is a layperson (with no demonstrated or alleged expertise in determining whether there is a nexus between a fall and PTSD symptoms and/or medications); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion on this question of causality (which is medical in nature, and beyond lay observation) has no probative value.  See Jandreau, supra, at 1372, 1377.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a coccyx fracture or residuals thereof.  Accordingly, it must be denied.

Torn right upper arm muscle

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding the right arm.  The records reflect that the Veteran was examined in January 1970 and found physically qualified for transfer to the Reserves, yet no report of the full examination is available. 

On August 1997 private treatment, the Veteran reported that he slipped and fell, hitting his right lumbar area and right hand on the ground.  The diagnosis was contusion to the right hand.  X-rays of the right hand showed mild soft tissue swelling of the ulnar aspect of the hand, though no fracture or dislocation was identified.

On June 2004 treatment, the Veteran reported right shoulder pain secondary to a fall from an upper bunk to the concrete floor two months earlier.  He reported that he was more upset about the lack of immediate medical attention at the time of his fall.  On physical examination, the right shoulder was within normal limits for range of motion and strength.  

On September 2004 treatment, the Veteran complained of pain to the right shoulder.  He later reported severe spasms to his neck.  On further September 2004 treatment, he complained of right shoulder pain that was inconsistent with his body movements; the right upper extremity showed normal range of motion.  X-ray results showed mild acromioclavicular degenerative joint disease but no fracture or dislocation.

On November 2004 treatment, the Veteran reported that he was doing well except for occasional arthritis pain in the right shoulder (emphasis added).

On July 2006 VA treatment, the Veteran complained of chronic right shoulder pains.  He reported that he had received steroid injections to the right shoulder.  A musculoskeletal examination was within normal limits.  The assessments included osteoarthritis.

On November 2011 VA diabetes examination, the Veteran reported progressive loss of strength in the arms and legs.  He reported tingling and numbness in the arms and loss of sensation, though he denied neuralgia.  On physical examination of the extremities, there was no evidence of persistent coldness, changes in color, ischemic limb pain at rest, gangrene, a deep ischemic ulcer, a superficial ulcer, atrophic skin changes, edema, dermatitis, cellulitis, or an AV fistula.  No diagnosis was given regarding the right upper extremity.

Additional treatment records through January 2012 are silent for any complaints pertaining to the right upper arm.

The Board finds that the medical record clearly indicates there is no objective evidence of a torn right upper arm muscle at any time.  There is no evidence that a torn right upper arm muscle was manifested in service, and no competent evidence that a torn right upper arm muscle was manifested at any time after the Veteran's separation from active duty (and in particular during the pendency of this claim).  While the Veteran may be competent to establish by his own accounts (and the Board has no reason to question the accounts) that he has experienced symptoms of right shoulder and upper arm pain, the diagnosis of a torn muscle is a complex medical question beyond lay observation; whether complaints of pain and/or limited motion reflect an underlying diagnosis of a torn muscle is a medical question that requires medical expertise.  This is not a situation where the diagnosis may be established by lay evidence:  The Veteran is not reporting a contemporaneous diagnosis (there is no diagnosis of a torn right arm muscle); and he does not describe symptoms supporting a later diagnosis (a torn right upper arm muscle has never been diagnosed).  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  He has not submitted any medical opinion or citation to medical text in support of his claim.  

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a torn right upper arm muscle or the residuals thereof.  As the record does not include any such evidence, there is no valid claim of service connection for a torn right upper arm muscle.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a torn right upper arm muscle.  Accordingly, it must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Peripheral vascular disease of the right upper extremity

As noted above, service connection has been established for CAD with CHF, PTSD, diabetes mellitus with peripheral vascular disease (of the right lower extremity) and erectile dysfunction, and peripheral neuropathies of the bilateral lower extremities.  The Veteran contends that he has peripheral vascular disease of the right upper extremity secondary to his service-connected diabetes mellitus.

The STRs are silent for any complaints, findings, treatment, or diagnosis regarding the right upper extremity.  The records reflect that the Veteran was examined in January 1970 and found physically qualified for transfer to the Reserves, yet no report of the full examination is available.

On August 1997 private treatment, the Veteran reported that he slipped and fell, hitting his right lumbar area and right hand on the ground.  The diagnosis was contusion to the right hand.  X-rays of the right hand showed mild soft tissue swelling of the ulnar aspect of the hand, though no fracture or dislocation was identified.

On May 2001 VA diabetes examination, the diagnoses included possible peripheral vascular disease with diminished pulses in the right foot only (emphasis added). Based on this finding, an August 2004 rating decision granted service connection for peripheral vascular disease of the right lower extremity.

On September 2004 treatment following a fall that resulted in a fractured coccyx in April 2004, the Veteran complained of right shoulder pain.  On physical examination, the right upper extremity had reflexes and pulses within normal limits.

On November 2004 treatment, the Veteran reported that he was doing well except for occasional arthritis pain in the right shoulder (emphasis added).

On July 2006 VA treatment, a peripheral vascular examination was within normal limits.  On July 2007 VA treatment, the right arm had normal brachial and radial pulses.

On August 2007 VA diabetes examination, the Veteran denied any problems with his hands.  On examination of the extremities, there was no edema noted and monofilament testing was normal in the upper extremities.

On November 2009 VA diabetes examination, the extremities showed no ulceration, edema, stasis dermatitis, clubbing, cyanosis, atrophic skin changes, gangrene, ischemic limb pain, or persistent coldness.  The right upper peripheral pulses were 2+ at the brachial, radial, and ulnar pulses.  There were no findings of secondary complications related to the peripheral arteries.

On June 2010 VA diabetes and heart examinations, there were no findings of peripheral vascular disease.

On November 2011 VA diabetes examination, the Veteran reported progressive loss of strength in the arms.  He reported tingling and numbness in the arms and legs and loss of sensation, though he denied neuralgia.  On physical examination of the extremities, there was no evidence of persistent coldness, changes in color, ischemic limb pain at rest, gangrene, a deep ischemic ulcer, a superficial ulcer, atrophic skin changes, edema, dermatitis, cellulitis, or an AV fistula.  Right upper extremity reflexes were normal.  Peripheral nerve involvement was not evident during examination.  The diagnoses included diabetes mellitus and congestive heart failure, with no findings of secondary complications related to the peripheral arteries or peripheral edema.

Additional treatment records through January 2012 are otherwise silent for complaints, findings or diagnoses regarding peripheral vascular disease of the right upper extremity.

The Board finds that the medical record provides evidence against this claim, clearly finding there is no objective evidence of peripheral vascular disease of the right upper extremity.  The Veteran has also submitted VA and private treatment records showing findings similar to those outlined above.

There is no evidence that peripheral vascular disease of the right upper extremity manifested in service (the Veteran does not allege otherwise), and no competent evidence that peripheral vascular disease of the right upper extremity was manifested at any time after the Veteran's separation from active duty (and in particular during the pendency of this claim).  While the Veteran may be competent to establish by his own accounts (and the Board has no reason to question the accounts) that he has experienced symptoms of pain and fatigue of the right upper extremity, the diagnosis of peripheral vascular disease is a complex medical question beyond lay observation; whether perceived symptoms reflect an underlying diagnosis of peripheral vascular disease is a medical question that requires medical expertise.  This is not a situation where the diagnosis may be established by lay evidence:  The Veteran is not reporting a contemporaneous diagnosis (there is no diagnosis of peripheral vascular disease of the right upper extremity); and he does not describe symptoms supporting a later diagnosis (peripheral vascular disease of the right upper extremity has never been diagnosed).  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  He has not submitted any medical opinion or citation to medical text in support of his claim.  Although the Veteran contends that he has not been afforded a VA examination pursuant to this claim, and that previous VA examination for peripheral vascular disease addressed only the lower extremities and not the upper extremities, the Board notes that there is ample evidence in the treatment records that the upper extremities have been examined for peripheral vascular disease and none has been found at any time.

The threshold requirement here (as in any claim seeking service connection, direct or secondary) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., peripheral vascular disease of the right upper extremity.  As the record does not include any such evidence, there is no valid claim of service connection for peripheral vascular disease of the right upper extremity.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for peripheral vascular disease of the right upper extremity.  Accordingly, it must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Earlier effective date

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

However, in cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam Veteran who has a "covered herbicide disease."  

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. See 38 C.F.R. § 3.816(c)(2).  Ischemic heart disease was added to the list of diseases subject to service connection on a presumptive basis, effective August 31, 2010.  

If the above requirements are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, service records show that the Veteran served in the Republic of Vietnam during the Vietnam Era; as such he is presumed to have been exposed to herbicides.  The Veteran's informal claim seeking service connection for congestive heart failure was received by VA on April 26, 2007.  The Veteran contends that he should be granted an earlier effective date for his service-connected CAD with CHF.  He has suggested that the effective date should be the date of the earliest diagnosis of heart disease as shown by an abnormal EKG in October 2003.  However, factually, that argument is without merits, as in October 2003 there was no evidence that the Veteran was seeking service connection for heart disease.  

Ischemic heart disease is not included in the list of "covered herbicide diseases" under 38 C.F.R. § 3.816.  38 C.F.R. § 3.816(b)(2).  Therefore, the provisions of 38 C.F.R. § 3.816 are inapplicable in this case.  As 38 C.F.R. § 3.816 does not apply in the instant case, the provisions generally controlling effective dates are for application.  

Accordingly, the only question remaining before the Board at this time is whether, at any time prior to April 26, 2007, the Veteran communicated an intent to claim service connection for heart disease.  There is nothing in the record to suggest that he did so.  Nothing in the claims file received during this time period may be construed as a formal or informal claim seeking either to claim service connection for heart disease.  Neither the Veteran nor his representative has alleged that he submitted an earlier application for service connection for heart disease.  

As the governing law and regulation are clear that (with exceptions not here applicable) an award of service connection for a disability may not precede the filing of a claim seeking service connection for the disability, the law is dispositive.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, the appeal seeking an effective date prior to April 26, 2007 for the grant of service connection for CAD with CHF must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal regarding whether new and material evidence has been submitted to reopen a claim of service connection for headaches, as well as the appeals seeking service connection for arthritis of the bilateral legs and arms with joint pain, skin problems, and a soft tissue condition of the bilateral feet and arms, are dismissed.

The appeal to reopen a claim of service connection for a low back disability is denied.

Service connection for residuals of a coccyx fracture is denied.

Service connection for a torn right upper arm muscle is denied.

Service connection for peripheral vascular disease of the right upper extremity is denied.

An earlier effective date for the award of service connection for CAD with CHF is denied.



REMAND

A January 2012 rating decision by the RO denied the Veteran an earlier effective date for the award of service connection for diabetes mellitus.  In a February 2012 statement, he clearly indicated disagreement with this decision.  The filing of a timely notice of disagreement initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As a Statement of the Case has not yet been issued, remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Should the Veteran perfect an appeal on this matter by submitting a timely substantive appeal, the Board notes that a freestanding claim for an earlier effective date is subject to dismissal due to the lack of a proper claim; the Board has no authority to adjudicate such a claim, by precedent case law.  Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the Case on the issue of entitlement to an earlier effective date for the award of service connection for diabetes mellitus.  The Veteran should be advised that this matter will only be before the Board if he timely perfects an appeal by submitting a substantive appeal.  If the Veteran perfects an appeal, the matter should be returned to the Board for appellate consideration.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. C. Graham
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


